UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5006



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARIUS DANTONI TANZYMORE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:04-
cr-00022-JFM)


Submitted:   February 14, 2007             Decided:   March 2, 2007


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GILDEN & RAVENELL,
P.A., Baltimore, Maryland, for Appellant.      Rod J. Rosenstein,
United States Attorney, Barbara S. Sale, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After we remanded this case to the district court for

further proceedings, Darius Dantoni Tanzymore was convicted after

a bench trial of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2000).           On appeal, Tanzymore

contends the district court erred by rejecting his justification

defense.    We affirm.

            We     review   the   district    court’s    denial     of    the

justification defense de novo.        United States v. Perrin, 45 F.3d

869, 871 (4th Cir. 1995).         In Perrin, we detailed the following

four part test to be used in order to determine whether a defendant

is entitled to a justification defense for being a felon in

possession of a firearm:

       The defendant must produce evidence which would allow the
       factfinder to conclude that he (1) was under unlawful and
       present threat of death or serious bodily injury; (2) did
       not recklessly place himself in a situation where he
       would be forced to engage in criminal conduct; (3) had no
       reasonable legal alternative (to both the criminal act
       and the avoidance of the threatened harm); and (4) a
       direct causal relationship between the criminal action
       and the avoidance of the threatened harm.

Perrin, 45 F.3d at 873-74 (citing United States v. Crittendon, 883

F.2d 326, 330 (4th Cir. 1989)).        The focus is not on whether the

defendant held a sincere belief that he was under a present threat

of death or serious bodily injury.          The justification defense is

used   in   very   narrow   circumstances    and   generalized    fears   are




                                   - 2 -
insufficient to support the defense.    There must be a showing of

imminent danger.   Perrin, 45 F.3d at 874.

          We find Tanzymore failed to establish the threat to his

life and safety was imminent.    As a result, we find the district

court did not err in rejecting the defense.

          Accordingly, we affirm the conviction and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                - 3 -